ON REHEARING. McCulloch, C. J. It is shown by the pleadings and undisputed testimony that the distributive shares of appellees in the assets of the defunct bank were deposited to their credit with appellant Des Arc Bank & Trust Company. Appellees declined to accept the amounts so deposited, but sought by this action to recover the amount they had paid, respectively, on subscriptions to stock. There has never been any dispute about their right to the money deposited to their credit with the Des Arc Bank & Trust Company. Those amounts have been subject to their check as depositors. It is now insisted that appellees should, at least, have a decree against the Des. Arc Bank & Trust Company for the amount of the deposits. That is not an issue in this case, and we can not render any such decree. If payment should be refused, they would have a right of action as depositors, to recover the amount of the deposits, but that matter can not now, be brought into this case as an element of liability. Again it is insisted that the record is incomplete in that the exhibits to the complaint, and one of the answers which were considered by the chancellor are not in the transcript, and that we must indulge the presumption that those things omitted afforded sufficient grounds for the chancellor’s finding. That presumption is ordinarily indulged when the record of the evidence is incomplete. But the exhibits could not have had any probative force in determining the issue in the case. The three exhibits to the complaint covered, according to the recitals of the complaint, only the records of the defunct corporation, showing the articles of incorporation, the names of directors and the subscribers to the capital stock. There is no dispute as to what the records show about those matters, and the exhibits had no bearing on the issues involved. It is true that Yaughan denied that he had knowledge of having been elected as a director, or that he acted as such, but he admitted that the record showed that he was duly elected. The only other exhibit omitted from the transcript is the exhibit to the answer of the Des Arc Bank & Trust Company, which the answer shows contained a list of the notes and other evidences of debt purchased from the defunct bank at face value. There is no attempt to show that the Des Arc Bank & Trust Company received assets in excess! of the amounts accounted for, or the exhibit showing the list of notes, etc., purchased at face value could not have had any, bearing on the case. We therefore adhere to our former decision, and the petition for rehearing is overruled.